Citation Nr: 0527049	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  02-06 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an initial rating in excess of 40 percent for 
service-connected intervertebral disc syndrome.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel





INTRODUCTION

The veteran had active duty from October 1992 to February 
2001. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO, in pertinent part, granted 
entitlement to service connection for intervertebral disc 
syndrome, postoperative, and assigned a 40 percent evaluation 
effective in February 2001.  The veteran filed a notice of 
disagreement (NOD) as to the evaluation assigned.

A hearing was scheduled in February 2005 at the veteran's 
request; however, she subsequently cancelled the hearing.


FINDING OF FACT

The veteran's service-connected intervertebral disc syndrome 
is not shown to be productive of persistent symptoms 
compatible with sciatic neuropathy and little intermittent 
relief, unfavorable ankylosis of the entire thoracolumbar 
spine, incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months, or associated 
objective neurologic abnormalities.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
intervertebral disc syndrome are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2005); 
38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5295-5293 (as in effect prior to Sept. 23, 
2002), 68 Fed. Reg. 51,454, et. seq. (Aug. 27, 2003) 
(codified at 38 C.F.R. § 4.71a, DCs 5235 to 5243 (2004)). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims (Court) addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter, as discussed below. 




The Court's decision in Pelegrini held in part that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the veteran's claim for 
entitlement to service connection for a low back disorder was 
received in April 2001.  The RO sent notice in May 2001 of 
the VCAA and what information and evidence was needed to 
substantiate the claim for service connection, as well as 
what information and evidence the claimant could submit to 
support her claim, and what information and evidence would be 
obtained by VA.  In an October 2001 rating decision, the RO 
granted entitlement to service connection for intervertebral 
disc syndrome, postoperative, and assigned a 40 percent 
evaluation from February 2001.  The issue currently before 
the Board arose from the veteran's disagreement with the 
evaluation assigned when service connection was granted. 

In VAOPGCPREC 8-2003, the VA General Counsel, citing 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1344 (Fed. Cir. 2003), reasoned that there 
is nothing in the language of 38 U.S.C.A. § 5103, or in the 
VCAA's legislative history, indicating Congressional intent 
to require VA to give section-5103(a) notice when VA receives 
an NOD which relates to a "downstream element" of a claim, 
i.e., an earlier effective date or the particular disability 
evaluation assigned to the service-connected disability.  The 
General Counsel's rationale was that an NOD is not received 
at the beginning of the claim process, but is the means by 
which a claimant who is dissatisfied with VA's decision on a 
claim initiates an appeal to the Board.

In this instance, the veteran has been notified, by means of 
the discussions in the statement of the case (SOC) dated in 
May 2002 and in the supplemental statements of the case 
(SSOC) issued in July 2002, February 2003, May 2003, July 
2003, October 2003, June 2004, and May 2005 issued during the 
pendency of this appeal, of the applicable law, what the 
evidence must show in order to substantiate her claim, and 
the reasons for the rating evaluation assigned for her 
intervertebral disc syndrome.  She also received VCAA notice 
in November 2003 as to the information necessary to 
substantiate her claim for an increased evaluation for 
intervertebral disc syndrome, and she was informed of the 
evidence and information VA had already received.  Further, 
she was informed of what evidence VA is responsible for 
obtaining and what she could do to assist in the process.    

The RO notified the appellant of three of the four required 
content elements.  She was notified of the information and 
evidence not of record (1) needed to substantiate her claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  As to the fourth required content 
element, although this notice did not explicitly ask the 
appellant to provide "any evidence in [her] possession that 
pertains" to her claim, 38 C.F.R. § 3.159(b)(1), the notice 
properly conveyed the essence of the regulation.  The RO's 
November 2003 letter informed her to tell the RO about any 
additional information or evidence that she wanted the RO to 
try to secure.  In essence, the RO notified the appellant 
that, if she had any other evidence or information that she 
thought would support her claim, to let the RO know.  

We therefore believe that appropriate notice has been given 
in this case.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.    All 
the above notice documents must be read in the context of 
prior, relatively contemporaneous communications from the RO.  
See Mayfield, supra, at 125.

In April 2003, the veteran wrote that she had no additional 
evidence to furnish, and wanted her appeal be submitted to 
the Board.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the language of VCAA notice by the RO 
constituted harmless error.  It is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under the 
VCAA.  The Board, therefore, finds that no useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Pertinent legal criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. 1155 (West 2002); 38 
C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service, and their residual conditions in 
civil occupations.  38 C.F.R. § 4.1.  In determining the 
level of impairment, the disability must be considered in the 
context of the whole recorded history.  38 C.F.R. 4.2, 4.41.  

In a claim for a greater initial rating after an award of 
service connection, all of the evidence submitted in support 
of the veteran's claim is to be considered.  In initial 
rating cases, separate ratings can be assigned for separate 
periods of time based on facts found, a practice known as 
assigning "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2004).  In Meeks v West, 12 
Vet. App. 352 (1999), the Court reaffirmed the staged ratings 
principle of Fenderson and specifically found that 38 
U.S.C.A. § 5110 and its implementing regulations do not 
require that the final rating be effective from the date of 
the claim.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

During the pendency of the veteran's appeal, substantive 
changes were made to that portion of the Rating Schedule that 
addresses evaluation of the spine.  In 2002, the evaluation 
criteria for Diagnostic Code (DC) 5293, for intervertebral 
disc syndrome, were amended.  See 67 Fed. Reg. 54,345-349 
(Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, DC 5293).  
The amendment was effective on September 23, 2002.  




In 2003, further amendments were made for evaluating 
disabilities of the spine.  See 68 Fed. Reg. 51,454-458 (Aug. 
27, 2003) (to be codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243).  An omission was then corrected by 
reinserting two missing notes.  See 69 Fed. Reg. 32,449 (June 
10, 2004).  The amendment and correction were made effective 
from September 26, 2003.  

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the Board considers both the former and the 
current schedular criteria.  See, e.g., VAOPGCPREC 7-2003.  
The effective-date rule established by 38 U.S.C.A. § 5110(g), 
however, prohibits the application of any liberalizing rule 
to a claim prior to the effective date of such law or 
regulation.  The veteran does get the benefit of having both 
the old regulation and the new regulation considered for the 
period after the change was made.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991), to the extent it held that, 
where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to appellant should apply).  See also VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2004).  

Under the old version of Diagnostic Code 5293, a 60 percent 
evaluation required pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
(i.e., with characteristic pain and demonstrable muscle spasm 
and an absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc) and little 
intermittent relief.  A 40 percent evaluation required severe 
disability with recurring attacks with intermittent relief.  
38 C.F.R. § 4.71a, DC 5293 (prior to Sept. 23, 2002). 

Under the new version of Diagnostic Code 5293, intervertebral 
disc syndrome is evaluated (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months warrant a 60 percent evaluation.  Incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months warrant a 40 percent 
evaluation.  38 C.F.R. § 4.71a, DC 5293 (effective on and 
after Sept. 23, 2002).  Further, under Note (1) for purposes 
of evaluations under the current DC 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  

Under Note (2), when evaluating on the basis of chronic 
manifestations, VA is to evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes, and evaluate neurologic 
disabilities separately using evaluation criteria for the 
most appropriate neurologic diagnostic code or codes.  Id.

Under Note (3), if intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, each segment is 
evaluated on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  Id.

Under Diagnostic Code 5292, severe limitation of motion of 
the lumbar spine warrants a 40 percent evaluation.  38 C.F.R. 
§ 4.71a, DC 5292 (prior to Sept. 26, 2003).  

Under Diagnostic Code 5295, a 40 percent evaluation requires 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space.  A 40 percent 
evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, DC 5295 (prior to Sept. 
26, 2003).

Under the amended regulations effective September 26, 2003, 
the evaluation criteria for rating disabilities of the spine 
were revised by establishing a general rating formula that 
applies to all diseases and injuries of the spine.  The 
amendment made editorial changes, not representing any 
substantive change, to the adopted evaluation criteria for 
intervertebral disc syndrome to make them compatible with the 
new general rating formula.  The seven Diagnostic Codes 5286 
through 5292 that involved findings of ankylosis or 
limitation of motion of the spine were deleted.  The amended 
regulations added degenerative arthritis of the spine, DC 
5242, which will ordinarily be evaluated under the general 
rating formula for diseases and injuries of the spine except 
when X-ray findings, as discussed under DC 5003, are the sole 
basis of its evaluation.  Under the amended regulations, new 
diagnostic codes were assigned for conditions already in the 
Rating Schedule, which included DC 5237 for lumbosacral 
strain and DC 5243 for intervertebral disc syndrome.  

The General Rating Formula for Diseases and Injuries of the 
Spine is as follows:  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the general 
rating formula provides that unfavorable ankylosis of the 
entire spine warrants a 100 percent evaluation.

Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent evaluation.

Unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine limited to 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine warrants a 40 percent evaluation.  

Forward flexion of the cervical spine to 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine warrants a 30 percent evaluation. 


Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or combined range of motion of the cervical 
spine limited to not greater than 170 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis warrants a 20 
percent evaluation.

Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or combined range of motion 
of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or combined range of motion 
of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with 
loss of 50 percent or more of the height warrants a 10 
percent evaluation.  

The notes to the General Rating Formula are:

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note (2):  (See also Plate V.)  For VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero 
to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion. 

Note (3):  In exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, or 
other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to the normal 
range of motion stated in Note (2).  Provided that the 
examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted. 

Note (4):  Round each range of motion measurement to the 
nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due 
to pressure of the costal margin on the abdomen; dyspnea 
or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral 
position (zero degrees) always represents favorable 
ankylosis. 

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when 
there is unfavorable ankylosis of both segments, which 
will be rated as a single disability. 

5235 Vertebral fracture or dislocation
5236 Sacroiliac injury and weakness
5237 Lumbosacral or cervical strain
5238 Spinal stenosis
5239 Spondylolisthesis or segmental instability
5240 Ankylosing spondylitis
5241 Spinal fusion
5242 Degenerative arthritis of the spine (see also 
diagnostic code 5003)
5243 Intervertebral disc syndrome

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula 
for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined 
under Sec. 4.25.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides:

Incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months warrant a 60 
percent evaluation.

Incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months warrant a 40 percent evaluation.

Incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months warrant a 20 percent evaluation.

Incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 
months warrant a 10 percent evaluation.  

Note (1):  For purposes of evaluations under diagnostic 
code 5243, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.


Note (2):  If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects 
in each spinal segment are clearly distinct, evaluate 
each segment on the basis of incapacitating episodes or 
under the General Rating Formula for Diseases and 
Injuries of the Spine, whichever method results in a 
higher evaluation for that segment. 

See 68 Fed. Reg. 51,454-458 (Aug. 27, 2003); 69 Fed. Reg. 
32,449 (June 10, 2004) (now codified at 38 C.F.R. § 4.71a, 
DCs 5235 to 5243 (2004)).

Where evaluation is based on limitation of motion and 
functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-8 (1995).  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Consideration of 
functional loss due to pain, however, is not required when 
the current rating is the maximum disability rating available 
for limitation of motion.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

III.  Factual background

Service medical records show that the veteran's spine was 
normal upon entry into active duty.  She had complaints of 
back pain radiating to her legs and later she suffered a 
fall, landing on her tailbone, and complained of pain to the 
lower back.  She sought treatment numerous times during 
active duty and was diagnosed with herniated nucleus pulposus 
of left L5-S1 (5th lumbar verebra - 1st sacral segment), 
compressing left S1 nerve.  A left L5-S1 partial 
hemilaminectomy and a diskectomy procedure were performed in 
June 2000.  An October 2000 neurosurgery note indicated that 
an MRI (magnetic resonance imaging) scan showed no recurrent 
disk herniation.  

At a VA examination in June 2001 she complained of persistent 
left lower extremity pain.  She could not tolerate standing 
or sitting for long and she could not run, chase, or pick up 
her children.  She had difficulty driving because of the back 
pain, and with doing household chores.  The examiner noted 
that the veteran's posture and gait were normal.  Range of 
motion was flexion from 0 to 45 degrees, extension was 0 to 
10 degrees, right lateral flexion was 0 to 10 degrees, and 
left lateral flexion was 0 to 15 degrees.  Extension and 
bilateral flexion were painful.  In the lumbosacral spine 
there was a "2" inch linear healed surgical scar; however, 
there was no muscle atrophy.  No mechanical aids were used by 
the veteran.  The diagnosis was residuals of lumbar spine 
micro diskectomy in June 2000.

VA outpatient treatment records show that in March 2002 the 
veteran was seen as a walk-in patient for complaints of 
increased pain in her lower back that radiated to both legs 
but usually was more severe in the right.  At times she had 
numbness and spasms in her lower back and leg.  She stated 
that she could only sit, stand, or walk, for about twenty 
minutes before having to change positions.  Clinical findings 
were of a tender spine at L4, the right iliosacral joint was 
tender and straight leg raising was positive.  There was 
subjective sensation of paresthesia of the right leg.  The 
assessment was low back pain, with radicular pain in the 
right leg and history of hemidiscectomy for L5-S1 in June 
2000.  

In April 2002 a CT (computerized tomography) of the lumbar 
spine revealed a posterior disc bulge at L5-S1.  No 
herniation or stenosis was detected.  The radiologist noted 
that the veteran had a normal accentuated lumbar curvature 
which tended to exaggerate the amount of disc bulging at L5-
S1.  In May 2002 the veteran was seen for a new patient 
appointment.  Pertinent clinical findings were of decreased 
sensation over the right anterior thigh and anterior lower 
leg and dorsum of the right foot.  There was a well-healed 
vertical scar over the lower lumbar spine.  There was 
tenderness to palpation over the lower lumbar spine.  The 
assessment, in pertinent part, was low back pain chronic 
status post microdiscectomy in June 2000; and right lower 
extremity pain/paresthesias, chronic.  

She was referred for physical therapy for evaluation and 
treatment of chronic low back pain.  An evaluation in July 
2002 noted that her gait was normal.  The impression from a 
June 2002 MRI was of mild degenerative joint disease at L4-
L5.  There was possible thin left central disc herniation 
superimposed on mild diffuse disc bulge and mild degenerative 
joint disease at L5-S1.  MMT (manual muscle test) of the 
bilateral lower extremities was grossly 4/5.  The assessment 
was DDD (degenerative disc disease) with chronic back pain.  

The veteran was afforded a VA Compensation and Pension (C&P) 
examination in October 2002.  Her past medical history noted 
the June 2000 surgery in service, and in the two years since 
service she reported continuing to have chronic back pain 
which was constant and occasionally worsened.  During the 
past 12 months she worked at a fast food chain for six of 
those months, and during that period of time she was out of 
work for six days because of exacerbation of back pain.  
Because the job was quite strenuous, she left because of her 
back pain.  She had a new job of two weeks' duration, at 
which she worked 15 hours a week.  She complained of numbness 
and cramping, particularly in the right anterior thigh after 
driving for 15 or 20 minutes, which resolved when she got out 
of the car.  She denied numbness or tingling in the feet, or 
lack of strength in the legs.  She used a TENS unit, Motrin, 
muscle relaxers, and analgesic rub, with good effect and no 
adverse effects.  She said flare-ups occurred about once a 
month.  Her back pain would get worse, and she would have to 
alter her activities with increased rest and increased 
medication.  She could determine no precipitating factors.  
Alleviating factors were rest and medication.  During a 
flare-up, she had addition limitation because of pain and a 
need for increased rest.  The functional assessment noted 
that the veteran was in constant daily pain.  She was able to 
carry out her job at 15 hours per week, and her activities of 
being a mother and homemaker, except for the six days the 
prior year when she was incapacitated.

Upon clinical evaluation, the back had flexion of 90 degrees, 
extension of 20 degrees, and rotation of 30 degrees to the 
left and to the right.  There was slight discomfort at 
extremes of each of the above range of motion maneuvers.  No 
additional limitation was noted to the range of motion or 
spinal function by pain, fatigue, weakness, or lack of 
endurance following repetitive use or during flare-ups.  
There was tenderness along the midline laminectomy scar, as 
well as some slight tenderness along the spine itself.  A 
slight amount of spasm was noted.  There was a lack of the 
normal lordotic curve of the lumbar spine, which was a fixed 
deformity.  The musculature of the back was slightly 
tightened and tender.  The straight-leg raise was negative 
bilaterally.  Strength of the inversion and eversion of the 
foot was normal, as well as the extensor hallucis longi 
bilaterally.  Ankle and knee jerks were 1+ bilaterally.  The 
veteran was able to toe and heel walk.  Her gait and station 
were normal.  There was normal range of motion.  An MRI of 
the lumbar spine showed degenerative disk disease with 
bulging, but no significant thecal sac deviation or spinal 
stenosis.  The diagnoses were degenerative disk disease of 
the lumbar spine, postoperative diskectomy L5-S1, with mild 
recurrence of degenerative disks and chronic low back pain; 
and meralgia paresthetica that was not related to lumbar 
spine condition.  The examiner opined that the veteran's 
lumbar condition was stable and continued to be symptomatic, 
but there was no neurological evidence of radiculopathy at 
that time.  

The veteran reported in September 2002 that a recent X-ray 
had shown that she had scoliosis.  A chest X-ray in September 
2002 taken in connection with symptoms of chest pain, noted 
subtle scoliosis of mid upper thoracic spine, convex to the 
right, and minor anterior wedging of a few lower thoracic 
vertebrae.  

VA treatment records show that, when the veteran was seen for 
another disorder in September 2002, the assessment included 
chronic low back pain status post microdiscectomy in June 
2000.  In July 2002 she requested a change in medication, and 
a neurology consult was requested.  She was seen in physical 
therapy in July 2002.  

In June 2003, she was seen for evaluation of chronic low back 
pain with left lower extremity paresthesias, status post 
lumbar microdiscectomy in June 2000.  The assessment was low 
back pain with left lower extremity paresthesias; chronic 
status post microdiscectomy in June 2000.  She obtained some 
relief with medication.  

In October 2003 the veteran was seen at a VA neurology clinic 
for a consultation.  She described having severe back pain 
that she rated a 7/10 on pain scale, and stated that her 
right leg had been dragging on her.  She denied any other 
problems at that time.  

Clinical findings were that motor capacity was 5/5 
throughout, with normal tone and bulk of muscles.  Sensory 
was intact to touch and temperature, with a slight location 
on left side of lumbar spine that was hyperesthetic.  Deep 
tendon reflexes were 2+ throughout.  She had a normal tandem, 
heel, and toe gait.  The Romberg test was negative.  The 
assessment was lumbar radiculopathy without significant pain.  

In February 2004 the veteran was afforded a VA C&P 
neurological examination.  She related that since the 
operation the pain in the left leg had decreased but she had 
been left with constant low back pain, increased with 
prolonged walking, bending over, lifting, or pushing, and 
also with Valsalva.  The pain intensified in proportion to 
the physical activity.  Clinical findings were that muscle 
strength was normal, sensory examination was normal, reflexes 
were present and symmetrical, and "[p]lantar responses are 
flexor".  Her gait was normal, and the straight leg raising 
test was negative.  The MRI done in 2002 showed the 
possibility of a herniate at L5-S1 disc compressing still the 
left root exit foramina.  The diagnosis was chronic low back 
pain due to herniated disk and root compression.  She 
remained with disabling pain, by her description.  The last 
MRI showed there was still some residual compression of the 
root at the left L5-S1 foramina.  

After reviewing an updated MRI, the examiner wrote in March 
2004 that there was no new disc herniation.  The diagnosis 
was chronic low back pain status post laminectomy with no new 
abnormality which merited surgery.  The radicular pain might 
be causalgic and myofascial in etiology.  Retraining for a 
sedentary desk type of work was justified.  

Statements from the veteran and her spouse describe the 
effect of her low back disorder on her life and daily 
activities.  

B.  Analysis

The veteran has disagreed with an initial 40 percent 
evaluation assigned under the old regulations, effective in 
February 2001.  This appeal arises from the veteran's 
dissatisfaction with his initial rating following the grant 
of service connection for intervertebral disc syndrome.  In 
such a case, the Court has held that separate or "staged" 
ratings must be assigned where the evidence shows varying 
levels of disability for separate periods of time.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

The decision herein includes consideration of Fenderson, 
supra, and the veteran has not been prejudiced thereby.  She 
has been advised of the laws and regulations pertinent to 
disability evaluations.  Again, she has been afforded 
examinations and opportunity to present argument and evidence 
in support of her claim.  See Bernard v. Brown, 4 Vet. App. 
384, 392-394 (1993).  

As noted above, during the pendency of the veteran's claim 
and appeal, changes were made to that portion of the Rating 
Schedule that addresses evaluation of intervertebral disc 
syndrome, effective September 23, 2002, and evaluation of 
disorders of the spine, effective September 26, 2003.  
Because the veteran's claim was filed before the regulatory 
changes occurred, she is entitled to consideration of both 
the old and revised regulations.  However, the retroactive 
reach of the revised regulation can be no earlier than the 
effective date of that change, and the Board must apply only 
the earlier version of the regulation for the period prior to 
the effective date of the change.  A review of the record 
demonstrates that the RO considered the old and new rating 
criteria, and the veteran was made aware of the changes.  The 
RO provided the veteran with notice of the revised 
regulations in the February 2003 SSOC.  Thus, the Board finds 
that we may proceed with a decision on the merits of the 
veteran's claim, with consideration of the original and 
revised regulations, without prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Upon review of the record, the Board is of the opinion that 
an evaluation in excess of 40 percent is not warranted for 
the veteran's service-connected lumbosacral spine disorder 
since February 2001, under either the old or the revised 
regulations.  The veteran's low back disorder is rated at 40 
percent disabling, under DC 5293 for invertebral disc 
syndrome under the regulations in effect prior to September 
23, 2002.  

The Board finds, first, that the veteran's disability does 
not warrant an increase to a 60 percent disability rating 
under the criteria of old DC 5293.  In this case, it is clear 
that the veteran suffers from an ongoing low back disability 
that involves pain and discomfort, as well as some limited 
motion at times.  We have carefully reviewed the extensive 
medical findings set out above.  Given that the veteran 
described in October 2002 that she was able to carry out her 
part-time job and her activities of being a mother and 
homemaker except for six days the prior year, the Board 
cannot find that this represents little intermittent relief.  
The clinical findings do not show demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings.  There was 
no neurological evidence of radiculopathy at the October 2002 
examination and the meralgia paresthetica diagnosed was not 
related to her lumbar spine condition.  Although the veteran 
complained of her right leg dragging in October 2003, the 
reported clinical findings were that she had a normal gait.  
In addition, although lumbar radiculopathy without 
significant pain was assessed in October 2003 when she was 
seen as an outpatient, a March 2004 VA examiner opined that 
the radicular pain might be causalgic and myofascial in 
etiology.  Therefore, an increase to 60 percent is not 
warranted under this code.  

The Board has considered all pertinent sections of 38 C.F.R. 
Parts 3 and 4, as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In that regard, 
consideration has been given to whether any other applicable 
diagnostic code under the old regulations provides a basis 
for higher evaluation for the lumbar spine disability.  The 
40 percent evaluation is the maximum evaluation under 
Diagnostic Code 5292 for severe limitation of motion of the 
lumbar spine, and is also the maximum evaluation under DC 
5295 for lumbosacral strain under the regulations in effect 
prior to September 26, 2003.  As there is no evidence that 
the veteran's spine is ankylosed, or has ever been fractured, 
38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, and 5289 
(prior to Sept. 26, 2003) are not for application.  As the 
evaluation is at the maximum, consideration of functional 
loss due to pain is not required.  Johnston v. Brown, supra.

Diagnostic Code 5295 for lumbosacral strain was changed to DC 
5237 under the amended regulations, to be evaluated under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  As noted above, under the amended regulations, the 
thoracic spine is included with the lumbar spine for 
evaluation based on range of motion.  The normal range of 
motion for the thoracolumbar spine is:  flexion, zero to 90 
degrees; extension, zero to 30 degrees; left and right 
lateral flexion, zero to 30 degrees; and left and right 
rotation, zero to 30 degrees.  

Under the amended regulations, under Diagnostic Code 5293, 
effective September 23, 2002, and under Diagnostic Code 5243 
(previously DC 5293) effective September 26, 2003, 
intervertebral disc syndrome is evaluated (preoperatively or 
postoperatively) either by separate evaluations of its 
chronic orthopedic and neurologic manifestations; or on the 
total duration of incapacitating episodes over the past 12 
months, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine in the current, revised regulations, the veteran's 
current 40 percent evaluation is the same as the evaluations 
based on limitation of motion of the lumbar spine, that 
include symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
For a higher evaluation, the objective criteria provide there 
must be unfavorable ankylosis of the entire spine or 
unfavorable ankylosis of the thoracolumbar spine which is not 
shown by the evidence of record.  

In addition, the evidence of record does not show any 
associated objective neurologic abnormalities such that a 
separate rating under an appropriate diagnostic code is 
warranted as provided for in a note to the revised regulation 
for intervertebral disc syndrome effective in September 2002 
or the General Rating Formula for Diseases and Injuries of 
the Spine.  

As provided in the amended regulations, under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, the evidence of record does not show that the 
veteran has had incapacitating episodes having a total 
duration of at least six weeks during the past 12 months such 
that a 60 percent evaluation would be warranted under the 
amended regulations.  

The revised criteria may not be applied earlier than their 
effective date, and based on the evidence of record there are 
simply no manifestations that could offer the potential for 
an evaluation greater than 40 percent under the revised 
criteria.  

In summary, for the reasons and bases discussed above, the 
Board finds that the preponderance of the competent and 
probative evidence of record is against granting an 
evaluation in excess of 40 percent for the veteran's 
intervertebral disc syndrome under the old or revised 
regulations.

Finally, the Board notes that we have considered the 
veteran's functional loss due to pain on motion, under the 
provisions of 38 C.F.R. §§ 4.40, 4.45 for all rating codes 
potentially applicable to the veteran's disability.  DeLuca 
v. Brown, 8 Vet. App. 202, 207-8 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
service-connected low back disability are contemplated in the 
40 percent rating assigned.  There is no indication that 
pain, due to disability of the spine, has caused functional 
loss greater than that contemplated by the 40 percent 
evaluation assigned.  38 C.F.R. § 4.40, 4.45; DeLuca v. 
Brown, supra.

In deciding this matter, the Board has considered all the 
evidence, consistent with the Court's decision in Fenderson.  
The Board concludes that the criteria have not been met for 
an evaluation greater than 40 percent for the veteran's 
intervertebral disc syndrome during any period under 
consideration, even in light of 38 C.F.R. § 4.7.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §4.71a, Diagnostic Code 5203 (2004).  Based 
upon a full review of the record, the Board finds that the 
evaluation assigned adequately reflects the clinically 
established impairment experienced by the veteran.  The 
preponderance of evidence is against the claim for an 
increased rating for the veteran's service-connected 
intervertebral disc syndrome, the benefit-of-the-doubt 
doctrine is inapplicable, and an increased rating must be 
denied.  38 U.S.C.A. § 5107(b).  See Gilbert, supra.

Both the old and new regulations for evaluating the veteran's 
lumbosacral spine disorder were considered by the Board in 
this case, because of the amendments which occurred during 
the pendency of the claim.  See VAOPGCPREC 7-2003, supra.  In 
any future claims and adjudications, the RO will apply only 
the amended rating criteria, and will consider evidence 
developed after the present claim.

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  In this respect, the Board notes that the 
veteran has not required frequent periods of hospitalization 
for her lumbosacral spine disorder.  Although, she apparently 
is restricted in doing labor intensive work, a VA examiner 
found no restriction in the veteran receiving training for 
performing sedentary desk work.  In sum, there is no 
indication in the record of such an unusual disability 
picture that application of regular schedular standards is 
impractical.  The schedular rating criteria are adequate for 
evaluating this case.  Therefore, the Board finds that the 
criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 
88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial rating in excess of 40 percent for 
intervertebral disc syndrome is denied.  




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


